Exhibit PLAN OF CONVERSION AND REORGANIZATION of NAUGATUCK VALLEY MUTUAL HOLDING COMPANY, NAUGATUCK VALLEY FINANCIAL CORPORATION and NAUGATUCK VALLEY SAVINGS AND LOAN TABLE OF CONTENTS PAGE 1. Introduction 1 2. Definitions 2 3. General Procedure for the Conversion and Reorganization 8 4. Total Number of Shares and Purchase Price of Conversion Stock 11 5. Subscription Rights of Eligible Account Holders (First Priority) 11 6. Subscription Rights of Tax-Qualified Employee Stock Benefit Plans (Second Priority) 12 7. Subscription Rights of Supplemental Eligible Account Holders (Third Priority) 13 8. Subscription Rights of Other Members (Fourth Priority) 13 9. Community Offering, Syndicated Community Offering, Public Offering and Other Offerings 14 10. Limitations on Subscriptions and Purchases of Common Stock 15 11. Timing of Subscription Offering; Manner of Exercising Subscription Rights and Order Forms 17 12. Payment for Common Stock 19 13. Account Holders in Nonqualified States or Foreign Countries 20 14. Voting Rights of Stockholders 20 15. Liquidation Account 20 16. Transfer of Deposit Accounts 22 17. Requirements Following the Stock Issuance for Registration, Market Making and Stock Exchange Listing 22 18. Completion of the Stock Offering 22 19. Requirements for Stock Purchases by Directors and Officers Following the Conversion and Reorganization 22 20. Restrictions on Transfer of Stock 22 21. Tax Rulings or Opinions 23 22. Stock Compensation Plans; Employment and Severance Agreements 23 23. Dividend and Repurchase Restrictions on Stock 24 24. Amendment or Termination of the Plan 24 25. Interpretation of the Plan 24 i 1. INTRODUCTION. For purposes of this section, all capitalized terms have the meanings ascribed to them in Section 2. On September 30, 2004, Naugatuck Valley Savings and Loan, a federally chartered savings bank (the “Bank”), reorganized into the mutual holding company form of organization whereby the Bank converted to a stock savings bank and became the wholly-owned subsidiary of Naugatuck Valley Financial Corporation (the “Mid-Tier Holding Company”) and the Mid-Tier Holding Company issued3,269,881 shares of Mid-Tier Holding Company Common Stock to the Bank’s eligible depositors and the Naugatuck Valley Savings and Loan Employee Stock Ownership Plan, 152,087 shares to the Naugatuck Valley Savings and Loan Foundation and 4,182,407 shares to Naugatuck Valley Mutual Holding Company (the “MHC”), a federally chartered mutual holding company.As of the date hereof, the MHC beneficially and of record owns 4,182,407 shares of Mid-Tier Holding Company Common Stock, representing approximately 59.6% of the outstanding voting stock of the Mid-Tier Holding Company, and the remaining shares of Mid-Tier Holding Company Common Stock are owned by persons other than the MHC. The Boards of Directors of the MHC, the Mid-Tier Holding Company and the Bank believe that a conversion of the MHC to stock form pursuant to this Plan of Conversion and Reorganization is in the best interests of the MHC, the Mid-Tier Holding Company and the Bank, as well as the best interests of Members and Stockholders. The Boards of Directors determined that this Plan equitably provides for the interests of Members through the granting of subscription rights and the establishment of a liquidation account. One of the primary purposes of the Conversion and Reorganization is to enable the Bank, through the Holding Company, to acquire by merger Southern Connecticut Bancorp, Inc. (“SSE”) and its wholly-owned subsidiary, The Bank of Southern Connecticut (the “SSE Merger”).Pursuant to an Agreement and Plan of Merger dated February 22, 2010, by and among the Mid-Tier Holding Company and Newco (as defined therein and referred to herein as the “Holding Company”) and SSE (the “SSE Merger Agreement”), all issued and outstanding shares of SSE common stock will be exchanged for the cash and/or stock merger consideration provided for in the SSE Merger Agreement at the close of the SSE Merger.The SSE Merger is the subject of separate but related regulatory applications.The Conversion and Reorganization proceeds are intended to be used to fund the cash consideration for the SSE Merger and to provide an immediate capital infusion into the Bank and the Holding Company.The Conversion and Reorganization is also expected to result in a more active and liquid market for the Holding Company Common Stock than currently exists for Mid-Tier Holding Company Common Stock. In addition, the Conversion and Reorganization has been structured as a tax-free reorganization.Finally, the Conversion and Reorganization and the SSE Merger is expected to enable the Bank and the Holding Company to more effectively compete in the financial services marketplace.In light of the foregoing, the Boards of Directors of the MHC, the Mid-Tier Holding Company and the Bank believe that it is in the best interests of such companies and Members and Stockholders to raise additional capital at this time through the Conversion and Reorganization. As described in more detail in Section3, the MHC will convert from the mutual to the stock form of organization through a series of substantially simultaneous mergers pursuant to which (i) the MHC will cease to exist and a liquidation account will be established by the Bank for the benefit of Members as of specified dates and (ii) the Bank will become a wholly owned subsidiary of the Holding Company. In 1 connection therewith, each share of Mid-Tier Holding Company Common Stock outstanding immediately prior to the effective time thereof shall be automatically converted, without further action by the holder thereof, into and become the right to receive shares of Holding Company Common Stock based on the Exchange Ratio, plus cash in lieu of any fractional share interest. In connection with the Conversion and Reorganization, the Holding Company will offer shares of Conversion Stock in the Offerings as provided herein. Shares of Conversion Stock will be offered in a Subscription Offering in descending order of priority to Eligible Account Holders, Tax-Qualified Employee Stock Benefit Plans, Supplemental Eligible Account Holders and Other Members. The Subscription Rights granted in connection with the Subscription Offering are non-transferable. Any shares of Conversion Stock remaining unsold after the Subscription Offering may be offered for sale to the public through a Community Offering and a Syndicated Community Offering or Public Offering, as determined by the Board of Directors of the Holding Company in its sole discretion. On February 22, 2010, after careful study and consideration, the Boards of Directors of the Mid-Tier Holding Company, the MHC and the Bank adopted this Plan.The Plan must be approved by:(1) the affirmative vote of a majority of the total number of votes eligible to be cast by Members; (2) by the holders of at least two-thirds of the outstanding shares of Mid-Tier Holding Company Common Stock eligible to vote; and (3) by the holders of a majority of the outstanding shares of Mid-Tier Holding Company Common Stock owned by Minority Stockholders.After the Conversion and Reorganization, the Bank will continue to be regulated by the OTS, as its chartering authority, and by the FDIC. The Holding Company will be regulated by the OTS. In addition, the Bank will continue to be a member of the Federal Home Loan Bank System and all insured savings deposits will continue to be insured by the FDIC up to the maximum provided by law. 2. DEFINITIONS. As used in this Plan, the terms set forth below have the following meaning: ACTING IN CONCERT means (i) knowing participation in a joint activity or interdependent conscious parallel action towards a common goal whether or not pursuant to an express agreement or understanding; or (ii) a combination or pooling of voting or other interests in the securities of an issuer for a common purpose pursuant to any contract, understanding, relationship, agreement or other arrangement, whether written or otherwise.A Person which acts in concert with another Person (“other party”) shall also be deemed to be acting in concert with any Person who is also acting in concert with that other party, except that any Tax-Qualified Employee Stock Benefit Plan will not be deemed to be acting in concert with its trustee or a person who serves in a similar capacity solely for the purpose of determining whether stock held by the trustee and stock held by the plan will be aggregated and participants or beneficiaries of any such Tax-Qualified Employee Stock Benefit Plan will not be deemed to be acting in concert solely as a result of their common interests as participants or beneficiaries. When Persons act together for such purpose, their group is deemed to have acquired their stock. The determination of whether a group is Acting in Concert shall be made solely by the Board of Directors of the Holding Company or Officers delegated by such Board and may be based on any evidence upon which the Board or such delegatee chooses to rely, including, without limitation, joint account relationships or the fact that such Persons share a common address (whether or not related by blood or marriage) or have filed joint Schedules 13D or Schedules 13G with the SEC with respect to other companies.
